Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Prior objections to the specification are withdrawn in view of applicant’s amendments to the specification at paragraphs 0045, 0047, 0049, and 0050 filed 2/9/2022.  


Claim Rejections - 35 USC § 112
3.	Prior rejections under 35 USC 112(b) or 35 USC 112 (pre-aia) second paragraph directed to claims 6-7 are withdrawn in view of applicant’s amendments.

Allowable Subject Matter
4.	Claims 1, 3-8, 10-13, 15-18, 20, 23, and 25 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…determining, based on the one or more first requests, predicted data to be stored at the first storage location, the predicted data being different to and predicted from the data requested in the one or more first requests; 

sending, to the determined second storage location, a replication request for replicating the determined predicted data at the first storage location; 
receiving, in response to the replication request, the predicted data; and 
storing the predicted data such that the predicted data is replicated at the first storage location in advance of one or more further requests for the predicted data being received at the first storage location;
wherein the determining the predicted data to be stored at the first storage location comprises: 
identifying a predefined access pattern with which the one or more first requests are associated; and 
determining the predicted data to be stored at the first storage location based on the identified predefined access pattern.”, in combination with the other claimed limitations.   

Claims 23 and 25 recite similar limitations as that of claim 1 except claim 23 is directed to an apparatus and claim 25 is directed to a non-transitory computer readable medium.  Claims 23 and 25 are allowed under similar rationale as that of claim 1.
Claims 3-8, 10-13, 15-18, and 20 are dependent to already allowed claim 1 and are therefore also allowed.


	

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167